OFFltE OF THEATTORNEY
                         GENERAL.STATEOF nx*s
    JOHN     CORNYN




                                              October 3,200O



The Honorable     Homer0 Ramirez                       Opinion No. JC-0287
Webb County      Attorney
1110 Victoria,   Suite 403                            Re: Which county is responsible for mental
Laredo, Texas     78040                               health services proceeding costs under section
                                                      571 .018 of the Texas Health and Safety Code and
                                                      related question (RQ-0227-JC)


Dear Mr. Ramirez:

         You ask about the collection of mental health services proceeding costs under section
571.018 ofthe Health and Safety Code. We understand you to ask which county is responsible for
mental health services proceeding costs under section 571.018, and the costs for which it is
responsible.    Because you do not ask about a particular situation, we answer your questions in
general terms. The county that initiates emergency detention procedures or, if no such procedures
are initiated, the county that accepts an application for court-ordered mental health services, issues
an order for protective custody, or issues an order for temporary mental health services is generally
responsible for paying mental health services proceeding costs under section 571.018.                A
nonresponsible county conducting mental health services proceedings is authorized to collect the
cost of those proceedings from the responsible county. A county’s responsibility for paying mental
health services proceeding costs is not limited to actions that are “derivative” of the initial
commitment proceeding. The costs ofmental health services proceedings payable by the responsible
county include, but are not limited to, those enumerated in section 571.018(c).

         You inform us ofthe following facts giving rise to your request: San Antonio State Hospital
(SASH) in Bexar County serves as the regional hospital providing inpatient care for various Texas
counties, including Webb County. Bexar County, using its resources, conducts hearings for mental
health services for patients committed to SASH by Webb County or patients admitted to SASH from
Webb County under the emergency detention procedures as set out in subchapters A or B of chapter
573 of the Health and Safety Code. Examples of such proceedings include petitions for an order to
administer psychoactive medication, applications for a temporary mental health services order, and
applications for extended mental health services. Bexar County sends Webb County bills of costs
for these proceedings.    Webb County has not entered into any local intergovernmental    agreement
with Bexar County agreeing to be responsible for these mental health services proceeding costs.’




         ‘Letter fromHonorable Homero Ramirez, Webb County Attorney, to Honorable John Comyn, Texas Attorney
General at 2 (Apr. 28,200O) (on tile with Opinion Committee) [hereinafter Request Letter].
The Honorable Homer0 Ramirez           - Page 2       (X-0287)




        We understand you to ask, first, which county is responsible for mental health services
proceeding costs under section 571.018 and, second, what are the costs for which it is responsible.
See Request Letter, supra note 1, at 2-3; Webb Brief at 2-5$ Telephone Conversation with
Honorable Homer0 Ramirez, Webb County Attorney (Aug. 3 1,200O).

        The Texas Mental Health Code, codified as subtitle C of title 7, Health and Safety Code,
provides for access to care and treatment for mentally ill persons. See TEX. HEALTH & SAFETY CODE
ANN. chs. 571 - 577 (Vernon 1992 & Supp. 2000). Chapter 574 of the Health and Safety Code
governs proceedings for court-ordered mental health services. A county or district attorney or other
adult may tile an application for court-ordered mental health services for an individual.      See id.
4 574.001 (Vernon Supp. 2000). The application must be tiled with the county clerk in the county
in which the proposed patient resides, is found, or is receiving mental health services by court order
or pursuant to apprehension by a police officer under subchapter A of chapter 573 of the Health and
Safety Code. See id. 5 574.001(b).

        Section 571.018 of the Health and Safety Code deals with the mental health services
proceeding costs, and subsection (a) of that section provides that they shall be paid by:


                          (1)    the county that initiates emergency           detention
                 procedures under Subchapter A or B, Chapter 573 [for temporary
                 detention of a person believed to be mentally ill, where there is a
                 substantial risk of serious harm to the person or others]; or

                         (2)      ifno emergency detention procedures are initiated, the
                 county that accepts an application for court-ordered mental health
                 services, issues an order for protective custody, or issues an order for
                 temporary mental health services.

Id. 5 571.018(a)(l), (2). The county responsible for the mental health services proceeding costs
under subsection (a) is responsible for paying the costs of all subsequent hearings or proceedings for
that person until he or she is discharged. Id. 5 571 .018(b). A proposed patient’s county of residence,
however, must pay certain court-approved expenses for an indigent patient if ordered by the court
under section 574.010. Id. $5 571.018(f) (Vernon Supp. 2000), 574.010 (Vernon 1992). A county
is entitled to reimbursement for costs actually paid by the county from the patient or “a person or
estate liable for the patient’s support in a department[al] mental health facility.” Id. 5 571.018(d)
(Vernon Supp. 2000).

         With this background, we turn to your first question regarding the county responsible for
mental health services proceeding costs under section 571 ,018. The county that initiates emergency
detention procedures or, if no such procedures are initiated, the county that accepts an application
for court-ordered mental health services, issues an order for protective custody, or issues an order



         2Brieffrom HonorableHomero Ram&z, Webb County Attorney, to Honorable       John Comyn, Texas Attorney
General (Apr. 28,200O) (on file with Opinion Committee) [hereinafter Webb Brief].
The Honorable   Homer0 Ramirez      - Page 3      (X-0287)




for temporary mental health services is generally responsible for paying for the costs of a mental
healthservicesproceeding.    See-id. 4 571.018(a),(b). Responsibilityundersection     571.018(a)isnot
based on residency. See id. The responsible county may be, but is not necessarily, the proposed
patient’s county ofresidence. See id.; id. 5 574.001(b) (application for court-ordered mental health
services must be filed in the county in which person resides, is found, or is receiving mental health
services by court order or pursuant to apprehension by police officer). If ordered by a court,
however, the county of the proposed patient’s residence is responsible for court-approved expenses
incurred for psychiatric evaluation and expert testimony for an indigent person.                See id.
$5 571.018(f) (Vernon Supp. 2000), 574.010 (Vernon 1992).

        Which county is the responsible county will vary in each case and will depend upon how the
case was initiated. Webb County would generally be the responsibIe county for mental health
services proceeding costs if it initiated the emergency detention proceedings, accepted a court-
ordered mental health services application, or issued an order for protective custody or temporary
mental health services. Because responsibility for the mental health services proceedings will vary
with the facts of each case, we cannot advise you, as a matter of law, whether Bexar County or Webb
County is responsible for the costs of mental health services proceedings.or hearings conducted in
Bexar County.

        Relying on Attorney General Opinion JC-0088 (1999), you appear to suggest that a county
is responsible under section 571.018 only for “derivative proceedings” to the commitment
proceedings initiated by or conducted in that county. Webb Brief, supra note 2, at 2-5. We disagree.

         Section 571.018 does not allocate responsibility based on the “derivative” or “original”
nature of the mental health services hearings or proceedings.      Again, under section 571 ,018, the
county that initiates emergency detention procedures or, if no such procedures are initiated, the
county that accepts an application for court-ordered mental health services, issues an order for
protective custody, or issues an order for temporary mental health services is responsible for mental
health services proceeding costs; and that county is also responsible for the costs of all subsequent
mental health services proceedings under subtitle C of title 7 of the Health and Safety Code until the
person who is the subject of these proceedings is discharged. TEX. HEALTH & SAFETY CODE ANN.
5 571.018(a), (b) (Vernon Supp. 2000). Subtitle C oftitle 7 comprises chapters 571 through 577 of
the Health and Safety Code. If no emergency detention proceedings are initiated, the county that
conducts the hearing on the application for court-ordered mental health services for a person, see id.
$5 574.031, ,034, ,035, which we assume is ihe “commitment hearing” to which you refer, is
responsible for the costs of all subsequent proceedings under these chapters for that person. That
county would be responsible, for instance, for paying the costs of a hearing on a petition to
administer psychoactive medication under section 574.106 of the Health and Safety Code.

        Attorney General Opinion JC-0088 is inapposite. Attorney General Opinion JC-0088 deals
with whether a county clerk under the clerk’s statutory authority to assess a separate filing
fee only for each “original action” is permitted to charge a separate fee for a section 574.106
medication hearing. See Tex. Att’y Gen. Op. No. JC-0088 (1999) at 2; see also Tex. Att’y Gen. Op.
No. DM-174 (1992) at 2 (“The fee collected by a county clerk for filing of an original action under
The Honorable   Homer0 Ramirez      - Page 4      (Jc-0287)




section 118.052 [of the Local Government Code] is intended to cover ‘all clerical duties in
connection with an original action tiled in a county civil court.“‘). The opinion concludes that a
section 574.106 medication hearing is not a derivative or ancillary proceeding to the initial
involuntary mental health commitment action, but a separate original action for which the county
clerk is permitted to charge an additional fee. See Tex. Att’y Gen. Op. No. JC-0088 (1999).
Attorney General Opinion K-0088 does not speak to the mental health proceedings costs for which
a county is responsible under section 571.018.

         You also appear to suggest that the nonresponsible county conducting the mental health
services proceedings is not authorized to collect the costs of those proceedings from the responsible
county in the absence of an agreement by the responsible county to pay those costs. We disagree.
First, the responsible county by definition is statutorily obligated to pay the mental health services
proceeding costs. See TEX. HEALTH & SAFETYCODE ANN. 5 571 .018(a), (b) (Vernon Supp. 2000).
Second, a nonresponsible     county conducting the mental health services proceedings is clearly
authorized to bill the responsible county for those costs under section 571.018(b):

                        The county responsible      for the costs of a hearing or
                proceeding under Subsection (a) shall pay the costs of all subsequent
                hearings or proceedings for that person under this subtitle until the
                person is discharged from mental health services. The costs shall be
                billed by the clerk of the court conducting the hearings.

Id. 5 571.018(b) (emphasis added); see also Tex. Att’y Gen. Op. No. JC-0222 (2000) at 3
(concluding that “section 571 ,018 now expressly requires the clerk ofthe court to bill the responsible
county for the costs of the mental health services proceedings.“).

         You next ask about the mental health services proceeding costs which the responsible county
is required to pay under section 571.018. As discussed above, the responsible county is required to
pay the costs of all mental health services proceedings relating to a proposed patient that are
provided for under chapters 571 through 577 of the Health and Safety Code until that person is
discharged. See TEX. HEALTH & SAFETYCODE ANN. § 571 .018(a), (b) (Vernon Supp. 2000). The
costs of mental health services proceedings payable by the responsible county include, but are not
limited to, those enumerated in section 571.018(c), which provides that:

       Costs under this section include:

                        (1)    attorney’s fees;

                        (2)    physician examination    fees;

                         (3)    compensation for court-appointed personnel listed
                under Section 571.017 [court shall order payment of reasonable
                compensation to attorneys, physicians, language interpreters, sign
                interpreters, and masters];
The Honorable Homer0 Ramirez        - Page 5      (K-0287)




                        (4)    expenses of transportation to a mental health facility
               or to a federal agency not to exceed $50 if transporting within the
               same county and not to exceed the reasonable cost of transportation
               if transporting between counties;

                       (5)    costs and salary supplements authorized under Section
               574.031(i) and (j) [for a judge who holds hearings at locations other
               than the county courthouse]; and

                       (6)     prosecutor’s fees authorized under Section 574.031(k).

Id. 3 571.018(c) (emphasis added). The Code Construction Act provides that “‘includes’ and
‘including’ are terms of enlargement and not of limitation or exclusive enumeration, and use of the
terms does not create a presumption that components not expressed are excluded.” TEX. GOV’T
CODE ANN. 5 3 11.005(13) (Vernon 1998); see also id. (these definitions apply unless statute or
context requires a different definition). Accordingly, the enumerated costs in section 571.018 are
not exclusive.

         Additionally, a patient’s county of residence, rather than the responsible county, must pay
court-approved expenses incurred for psychiatric evaluation and expert testimony for an indigent
patient if ordered by the court under section 574.010. TEX. HEALTH & SAFETY CODE ANN.
5 571.018(f) (Vernon Supp. 2000). Section 574.010 authorizes the court to order an independent
psychiatric evaluation of a proposed patient by a psychiatrist chosen by the patient; and to order the
patient’s county of residence to pay for cow-approved      expenses for expert testimony if the court
determines that the proposed patient is indigent. Id. 5 574.010 (Vernon 1992).
The Honorable Homer0 Ramirez       - Page 6      (X-0287)




                                       SUMMARY


                        The county that initiates emergency detention procedures or,
               if no such procedures are initiated, the county that accepts an
               application for court-ordered mental health services, issues an order
               for protective custody, or issues an order for temporary mental health
               services is generally responsible for paying mental health services
               proceeding costs under section 571.018 of the Health and Safety
               Code. A nonresponsible county conducting mental health services
               proceedings is authorized to collect the costs of those proceedings
               from the responsible county regardless of whether the responsible
               county has agreed to pay those costs. A county’s responsibility for
               paying mental health services proceeding costs is not limited to
               actions that are “derivative” of the initial commitment proceeding.
               The costs of mental health services proceedings payable by the
               responsible county include, but are not limited to, those enumerated
               in section 571.018(c) ofthe Health and Safety Code.




                                              Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVJN
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Sheela Rai
Assistant Attorney General - Opinion Committee